        Case 1:16-cv-07926-JPO Document 275-1 Filed 09/09/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 In re Mylan N.V. Securities Litigation              Case No. 1:16-CV-07926 (JPO)


           [PROPOSED] ORDER ON DISPOSITIVE MOTION PAGE LIMITS

       WHEREAS, on July 21, 2021, the Court entered the Joint Stipulation and Order Regarding

Expert Discovery and Dispositive Motions (ECF No. 256), pursuant to paragraph 2 of which the

schedule for dispositive motion briefing was set as follows: (1) Defendants were to file any

dispositive motion by September 1, 2021; (2) Class Representatives were to file their opposition

to any dispositive motion and their own cross-motion on fewer than all of the elements of one of

the causes of action concerning one of the Plaintiffs’ three underlying substantive allegations, if

any, by October 18, 2021 (the “Class Representatives’ Cross-Motion”); (3) Defendants were to

file their reply in further support of any dispositive motion and in opposition to the Class

Representatives’ cross-motion, if any, by November 17, 2021; and (4) Class Representatives were

to file their reply in further support of their cross-motion by December 7, 2021 (the “Class

Representatives’ Reply”);

       WHEREAS, on August 23, 2021, the Court issued an Order (ECF No. 263) that provides:

“The deadlines for summary judgment briefing are hereby extended by 21 days. Defendants shall

file a single brief in support of summary judgment which shall not exceed 80 pages. Plaintiffs’

brief in opposition to summary judgment shall not exceed 80 pages. Defendants’ reply brief shall

not exceed 40 pages;”

       WHEREAS, the Court’s August 23, 2021 Order does not address the page limits or

deadlines for the Class Representatives’ Cross-Motion or the Class Representatives’ Reply

referenced in the Court’s July 21, 2021 Order;

                                                 1
         Case 1:16-cv-07926-JPO Document 275-1 Filed 09/09/21 Page 2 of 2




         WHEREAS, on September 9, 2021, Class Representatives filed a letter motion for

clarification.

         NOW, THEREFORE, having considered Class Representatives’ letter motion for

clarification and Defendants’ response thereto (if any), the Court hereby orders as follows:

         1. Defendants shall file any dispositive motion, not to exceed 80 pages, by September 22,

            2021;

         2. Class Representatives shall file their opposition to any dispositive motion and their own

            cross-motion on fewer than all of the elements of one of the causes of action concerning

            one of Class Representatives’ three underlying substantive allegations in a single brief

            not to exceed 105 pages by November 8, 2021;

         3. Defendants shall file their reply in support of any dispositive motion and in opposition

            to the Class Representatives’ cross-motion in a single brief not to exceed 65 pages, by

            December 8, 2021;

         4. Class Representatives shall file their reply in support of their cross-motion not to

            exceed 10 pages by December 28, 2021.

SO ORDERED.

Dated:
         New York, New York                                            J. PAUL OETKEN
                                                                    United States District Judge




                                                  2
